                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

DENISE OCASIO and CARMELO
OCASIO,

       Plaintiffs,

v.                                                      Case No: 8:13-cv-1962-CEH-AEP

C.R. BARD, INC. and BARD
PERIPHERAL VASCULAR, INC.,

       Defendants.
___________________________________/

                                         ORDER

       This matter comes before the Court on the parties’ motions in limine (Docs. 247–

256), the responses in opposition (Docs. 266–69, 271–75), the parties’ stipulation

regarding motions in limine (Doc. 265), and the replies (Docs. 292–94). Hearings were

held on the motions on June 22 and July 1, 2021, at which the Court made oral rulings.

This Order serves to memorialize the Court’s oral pronouncements.

                                      DISCUSSION

       This is a product-liability action brought by Plaintiffs, Denise and Carmelo

Ocasio, to recover for injuries and damages allegedly caused by Bard’s G2X filter, an

inferior vena cava filter (“IVC”), that was implanted in Denise Ocasio (“Ocasio”) in

April 2010. The case is scheduled for jury trial beginning July 6, 2021. The theories of

liability remaining for trial are negligent design defect, strict liability design defect, and

loss of consortium. Doc. 354.
      Plaintiffs and Defendants have filed numerous motions in limine in anticipation

of trial. Docs. 247–256. “A Motion In Limine presents a pretrial issue of admissibility

of evidence that is likely to arise at trial, and as such, the order, like any other

interlocutory order, remains subject to reconsideration by the court throughout the

trial.” Stewart v. Hooters of Am., Inc., No. 8:04-CV-40-EAK-MAP, 2007 WL 1752843,

at *1 (M.D. Fla. June 18, 2007) (citation omitted). “The real purpose of a Motion In

Limine is to give the trial judge notice of the movant’s position so as to avoid the

introduction of damaging evidence which may irretrievably effect the fairness of the

trial. A court has the power to exclude evidence in limine only when evidence is clearly

inadmissible on all potential grounds.” Id. (quoting Luce v. United States, 469 U.S. 38,

41 (1984) (federal district courts have authority to make in limine rulings pursuant to

their authority to manage trials)). Fed. R. Evid. 403 permits a district court to exclude

relevant evidence when “its probative value is substantially outweighed by a danger of

. . . unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, needlessly presenting cumulative evidence.”

A.    Bard’s Motions in Limine

      1.     Defendants’ Motion in Limine No. 1 to Exclude Testimony and Evidence
             of Recovery Filter Migration Deaths (Doc. 249)

      In their first motion in limine, Defendants C.R. Bard, Inc. and Bard Peripheral

Vascular, Inc. (“Bard”), seek to exclude evidence of Recovery filter migration deaths

because Plaintiff Denise Ocasio makes no claim in this litigation that her filter

migrated to her heart. Doc. 249. Bard argues the incidents are dissimilar to the facts

                                           2
here and too remote to be relevant. Bard notes that the judge in the multi-district Bard

IVC filter litigation (“MDL”) ruled in Bard’s favor on a similar motion. Specifically,

Bard contends this case does not involve the Recovery filter, does not involve

migration at all, and is not a death case. Plaintiffs respond in opposition urging that

the evidence is relevant because the filter was redesigned due to the cephalad migration

issues associated with the Recovery filter. Doc. 275. Plaintiffs further represent that

the Booker court found the evidence relevant and necessary to the issue of design

defect.1 In their reply, Bard argues that Plaintiffs fail to show that Ocasio’s experience

with her G2X filter is substantially similar to the few patients who experienced

cephalad migration of the Recovery filter (Doc. 294). For the reasons discussed at the

July 1, 2021 hearing, the Court grants in part and denies in part Bard’s motion (Doc.

249). Plaintiffs may present evidence and testimony, generally, regarding the different

models of filters and the progression of the changes in design. Plaintiffs are prohibited

from introducing evidence or eliciting testimony regarding Recovery filter migration

deaths. As discussed at the hearing, the Court finds testimony regarding migration

deaths to be highly prejudicial where, as here, there are no punitive damage claims in

the case, Plaintiff did not have a Recovery filter, and there is no evidence that Plaintiff’s

G2X filter migrated.



1
  Sherr-Una Booker’s case was one of the bellwether cases in the Bard IVC filter multi-district
litigation. See, e.g., Booker v. C.R. Bard, Inc. (In re: Bard IVC Filters Prod. Liab. Litig.), No. CV-
16-00474-PHX-DGC, 2018 WL 1109554 (D. Ariz. Mar. 1, 2018). The Court notes that the
Booker plaintiff alleged that her “G2 filter tilted, perforated her IVC, fractured, and
migrated.” Id. at *2. In this case, there is no evidence of migration.
                                                  3
      2.     Defendants’ Motion in Limine No. 2 to Exclude Testimony and Evidence
             of Recovery Filter Marketing and Communications and other Purported
             “Bad Acts” (Doc. 250)

      In Bard’s second motion in limine, Bard seeks to exclude evidence of Recovery

filter marketing, communications, and other bad acts because Bard stopped selling the

Recovery filter in 2005 and there’s no failure to warn or negligent marketing claims

here. Doc. 250. Plaintiffs respond that the evidence is relevant because Ocasio’s G2X

filter is based on the predecessor Recovery filter. Doc. 268. In Bard’s reply, they point

out that the MDL judge excluded this evidence in another Bard IVC filter case and

that ruling was affirmed by the Ninth Circuit. Doc. 293 (citing In re Bard IVC Filters

Prod. Liab. Litig., 816 F. App’x 218, 219 (9th Cir. 2020)). As discussed at the hearing,

the relevancy of this material is marginal at best and may promote a decision based on

emotion. Accordingly, the Court grants Bard’s motion (Doc. 250).

      3.     Defendants’ Motion in Limine No. 3 to Exclude Testimony and Evidence
             of FDA Warning Letter (Doc. 247)

      In its third motion in limine, Bard requests the Court exclude any testimony or

evidence related to the Federal Drug Administration’s (“FDA”) warning letter issued

to Bard in July 2015. Doc. 247. In response, Plaintiffs agree not to elicit testimony

regarding topics numbered 1, 2, and 4 through 8 referenced in the FDA warning letter.

Doc. 269. The Court notes that the MDL Court has already determined that “[m]any

topics in the [FDA] warning letter lack probative value.” In re Bard IVC Filters Prod.

Liab. Litig., 2018 WL 1109554, at *3.




                                           4
       Still at issue is topic 3, which concerns Bard’s complaint handling and medical

device reporting (“MDR”) procedures, and topic 7 concerning Bard’s failure to report

complaints involving the Denali and Meridian filters. For the reasons discussed at the

hearing, the Court grants in part and defers in part as to Bard’s motion (Doc. 247).

Specifically, the Court grants the motion in limine as to topics 1, 2, and 4 through 8 of

the FDA warning letter. The Court defers ruling until trial as to topic 3. In the event

Plaintiffs believe Bard has opened the door as to Topic 7 and seek to elicit testimony

related to topic 7, Plaintiffs must first seek a sidebar with the Court.

       4.     Defendants’ Motion in Limine No. 4 to Exclude Evidence and References
              to Other Lawsuits and Trials (Doc. 248)

       In the motion in limine 4, Bard seeks to exclude reference to other lawsuits and

trials regarding Bard and IVC filters. Plaintiffs respond that they should be permitted

to impeach witnesses with their testimony given in prior lawsuits. Doc. 270. For the

reasons discussed at the hearing, the Court grants Bard’s motion (Doc. 248). The

parties are prohibited from referencing previous testimony by specific case, other

plaintiffs’ names, or trial names. The parties may reference a witness’s testimony from

other cases as “previous testimony” and identify the date the testimony was given, but

without mentioning the case name in which the testimony was given.

       5.     Defendants’ Motion in Limine No. 5 to Exclude Testimony from
              Witnesses without Personal Knowledge (Doc. 251)

       Bard’s motion in limine 5 requests this Court exclude reference to testimony

from witnesses without personal knowledge. Doc. 251. Plaintiffs respond that this



                                            5
motion is unnecessary and improper as Fed. R. Evid. 602 already establishes this

requirement. Doc. 271. Under Rule 602, “[a] witness may testify to a matter only if

evidence is introduced sufficient to support a finding that the witness has personal

knowledge of the matter.” Fed. R. Evid. 602. Fact witnesses are required to have

personal knowledge as set forth in Rule 602. As it relates to expert testimony and the

deposition designations, the Court cannot rule in a vacuum and will have to hear the

predicate before determining whether certain testimony is permissible. Accordingly,

the Court defers ruling on Bard’s motion (Doc. 251).

      6.     Defendants’ Motion in Limine No. 6 to Exclude Certain Evidence
             Regarding Expert Dr. Fred Rogers (Doc. 252)

      In their sixth motion in limine, Bard seeks to exclude any reference to Dr. Fred

Rogers, who was previously retained to serve as a defense expert and gave deposition

testimony in the MDL proceedings and who was subsequently withdrawn as an expert

for Bard. Plaintiffs respond that the parties have stipulated to this issue. Doc. 272; see

also Doc. 265. Accordingly, per the parties’ agreement, Bard’s motion in limine to

exclude reference to expert Dr. Fred Rogers (Doc. 252) is granted.

      7.     Defendants’ Motion in Limine No. 7 to Exclude Certain Evidence and
             Testimony of Krishna Kandarpa, M.D. (Doc. 253)

      Dr. Krishna Kandarpa was the medical monitor for the EVEREST clinical trial

concerning the G2 filter. Bard seeks to exclude his testimony (Doc. 253). At the

hearing, the parties agreed to exclude all testimony regarding Dr. Kandarpa on this




                                            6
issue, including his testimony at pages 138:23–140:17.2 Accordingly, Bard’s motion in

limine (Doc. 253) is granted.

       8.     Defendants’ Motion in Limine No. 8 to Exclude Gross Amounts of
              Medical Bills for Past Medical Treatment that Exceeds the Amounts
              Actually Paid by Medicaid (Doc. 254)

       By stipulation, the parties agree not to introduce into evidence or reference the

gross amounts of medical bills for past medical treatment that exceeds the amounts

paid by Medicaid. Accordingly, Bard’s motion (Doc. 254) is granted in accordance

with the parties’ stipulation.

B.     Plaintiffs’ Motions in Limine

       1.     Plaintiffs’ Motion in Limine to Preclude References to the Clearance of
              Bard IVC Filters by the FDA, Lack of Enforcement Action as Proof of
              Safety and Efficacy, and Referring to the Bard IVC Filters as “Approved”
              by the FDA (Doc. 255)

       Plaintiffs seek to exclude reference to Bard filters receiving FDA 510(k)

clearance, that there has been a lack of FDA enforcement action related to filters as

proof of their efficacy, and from referring to Bard filters as “approved.” Doc. 255. In

support of their motion, Plaintiffs argue that the G2X filter did not go through the

rigorous FDA premarket approval (“PMA”) process that a new device entering the

market must endure to ensure that the device is both safe and effective. Instead, the

G2X was subject only to the much more limited 510(k) review process which is not an

indicator of the device’s safety and efficacy. Plaintiffs argue that the 510(k) review of



2
 Initially, Plaintiffs sought to introduce the testimony of Dr. Kandarpa from these pages, see
Doc. 273, but they withdrew their opposition to the motion in limine at the hearing.
                                              7
a purportedly “substantially similar” product is completed in 20 hours compared to

the rigorous 1200 hours required to complete a PMA review. Thus, Plaintiffs claim

that allowing Bard to refer to the G2X as approved or having received FDA approval

is misleading and prejudicial to Plaintiffs. Plaintiffs submit that the Eleventh Circuit

has repeatedly recognized that a 510(k) review does not address a product’s safety or

efficacy. Doc. 255 at 8 (citing Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1319 (11th

Cir. 2017) (affirming exclusion of 510(k) evidence of clearance and compliance under

FRE 402 as irrelevant to the IVC filter manufacturer’s liability); Goodlin v. Medtronic,

Inc., 167 F.3d 1367, 1369 n.1 (11th Cir. 1999) (noting that in a 510(k) review, the FDA

“considers only whether the device is indeed the equivalent of the preexisting device—

regardless of how unsafe or ineffective the grandfathered device happens to be”)).

      Bard responds that the MDL judge has already found that compliance with

federal regulatory standards, such as the FDA’s 510(k) process, and the lack of FDA

enforcement to be relevant to Bard’s conduct and to the issue of whether the Bard filter

is defectively designed. Doc. 267. Bard attempts to distinguish the Eleventh Circuit

cases by claiming that Eghnayem involved a different product and a less robust

regulatory record. Id. at 11–12. As discussed at the hearing, the Court is inclined to

find the evidence and testimony related to the 510(k) process to be relevant and not

unduly prejudicial, but until the Court hears the testimony at trial, it is unable to

determine at this juncture the relevancy to the remaining issue of design defect.

Accordingly, the Court defers ruling on Plaintiffs’ motion (Doc. 255). The Court



                                           8
further notes that if admitted, the Court would likely give a limiting instruction to the

jury regarding such evidence.

       2.     Plaintiffs’ Omnibus Motion in Limine (Doc. 256)

       Plaintiffs’ motion raises fifteen areas of testimony and evidence it seeks to

exclude.

       (1)    Reference to advertising for IVC filter cases by any plaintiffs’ attorneys

       Plaintiffs request an order excluding any evidence or testimony related to

attorney advertising of IVC filter cases or reference to IVC filter litigation as “lawyer-

driven.” Bard responds that it does not intend to offer such evidence or testimony but

wants to be able to inquire of the jurors whether they have seen legal advertising related

to IVC filters. Doc. 266 at 2–4. Additionally, Bard wants to be able to inquire on the

issues of advertising to the extent that Plaintiffs elicit testimony that opens the door to

such issues. As discussed at the hearing, the Court finds attorney advertising to be

wholly irrelevant to the issues to be tried. Further, the Court will be conducting voir

dire, and Bard will not be permitted to make inquiries to the jurors regarding attorney

advertising. In the event that Bard perceives any of the witnesses has testified in such

a manner as to open the door to these issues, counsel must first request a sidebar with

the Court before asking any questions about advertising. Accordingly, Plaintiff’s

omnibus motion in limine is granted on the issue of attorney advertising.

       (2)    References to Plaintiffs’ experts called in other cases but not in this case
              or reference to authors of joint reports not called to testify




                                            9
       Bard agrees not to reference or elicit testimony regarding experts that Plaintiffs

have retained in other cases but not this case. Accordingly, the motion is granted in

part. As to the admissibility of evidence or testimony related to experts who co-

authored reports, the Court defers ruling until the relevancy of such testimony or

evidence has been established at trial.

       (3)    Anecdotal testimony

       Plaintiffs seek to exclude testimony by lay witnesses and defense employees or

gratuitous comments by counsel that they would recommend IVC filters to their family

members and friends, that filters save lives, or that filters catch clots. In response, Bard

agrees not to elicit any testimony about families and friends who have received Bard

IVC filters. Doc. 266 at 6–12. However, Bard requests it be permitted to offer evidence

by experts that IVC filters catch clots and save lives. Id. The Court grants in part the

motion per the agreement of the parties to the extent that Bard is prohibited from

eliciting any testimony or evidence from witnesses about recommending Bard filters

to friends and family members or that any of their friends or family members have

Bard filters. As to the remaining portions of the motion, the Court defers ruling.

       (3) (sic)     Evidence of good character or acts by Bard

       Plaintiffs seek to exclude or limit any testimony and evidence that Bard is a

good company or that it does good things, such as donating to charities and sponsoring

scholarships, in an effort to bolster its reputation. Bard agrees to not present evidence

of its charitable donations, scholarships, or evidence related to COVID-19, but Bard


                                            10
otherwise objects to the motion as being overly broad and vague. The Court agrees

that the motion is overly broad and that some information related to Defendants’

business is relevant. Accordingly, the Court grants, in part, the motion to the extent

that Bard is prohibited from introducing or eliciting testimony regarding Bards’

charitable contributions, scholarships, and COVID-19 evidence. The Court defers

ruling as to the remaining aspects of the motion as it is overly broad, and Plaintiffs

may reassert their objections at trial as individual issues arise.

       (4)    Collateral sources in general and the use of payments by third party to
              prove efficacy

       The parties have reached an agreement on this issue. Bard agrees not to

introduce evidence of collateral sources or payments by collateral sources as proof of

the safety or efficacy of IVC filters. Doc. 266 at 14; 265 at 2. Accordingly, the motion

is granted per the parties’ stipulation.

       (5)    Irrelevant/misleading references regarding alleged complaint or failure
              rates and regarding the medical community

       Plaintiffs seek to exclude testimony or evidence regarding complaints or failure

rates because the number of complaints does not equate to the number of

complications. Additionally, Plaintiffs point out that Bard’s own executives

acknowledge that only one to five percent of adverse events are reported. Bard

responds that its complication rates and sales figure rates are relevant and should not

be excluded. Doc. 266 at 15–18. Because of Florida’s adoption of the learned

intermediary doctrine, Bard intends to offer evidence of what an ordinary physician



                                            11
knows or expects about IVC filter use and the risks and benefits of same. Id. The

motion will be granted in part and denied in part. As discussed at the hearing, Bard

will not present evidence or testimony as it relates to what all physicians know, the

percentage of doctors who use IVC filters, the number of people allegedly implanted

with the filters based on the units sold, the low number of complaints as being evidence

of or implying IVC filter safety, or that the complaint rate is equal to the complication

rate. Bard is permitted to inquire as to what an ordinary physician knows or expects

regarding IVC filter use and the risks and benefits of the IVC filter.

          (6)    Evidence of trade associations’ or organizations’ opinions for the purpose
                 of supporting legal theories or acceptable rates of complications and
                 safety profiles

          Plaintiffs submit that the trade associations are advocacy groups for its member

physicians and are not qualified to offer opinion testimony as an expert. According to

Bard, Society of Interventional Radiology (SIR) guidelines and other evidence of trade

associations, societies, or organizations concerning IVC filters were admitted in every

MDL trial because they are relevant to design defect claims. The Court finds that the

SIR guidelines are not being offered for their truth, but rather to show notice to and

knowledge of the medical community. The Court finds the evidence to be relevant to

design defect claims and the risk/benefit analysis regarding IVC filters. The motion is

therefore denied on this issue.

          (8)3   Any reference to the risks associated with anticoagulation medication



3
    Plaintiffs’ motion skips from (6) to (8). See Doc. 256 at 8–11.
                                                 12
      Plaintiffs urge that reference to risks of anticoagulation medication is irrelevant

because Ocasio was not a candidate for anticoagulants. Bard responds that Plaintiffs

appear to be offering anticoagulants as an alternative treatment to IVC filters, and

therefore Bard wants to be able to discuss the risks associated with anticoagulants.

Doc. 266 at 25–26. As a preliminary matter, the motion is overly broad and for that

reason alone is due to be denied. Additionally, the Court finds that anticoagulants, as

a treatment option to IVC filters, are relevant to the issue of the risk/benefit analysis.

Accordingly, the motion in limine to exclude reference to any risks associated with

anticoagulants is denied.

      (9)    Any reference to the number of documents that Defendants have
             produced or the number of current and/or former employees that
             Defendants have produced for deposition

      Plaintiffs assert that reference to the volume of discovery conducted and number

of documents produced by Bard is irrelevant and prejudicial to Plaintiffs to the extent

the jurors perceive Plaintiffs were harassing Bard by seeking millions of documents.

Bard responds that it wants to be able to defend against Plaintiffs’ examination of Bard

employees or doctors who may not be familiar with a particular document given the

fact that millions of documents have been produced in this case. Doc. 266 at 26–31.

The motion in limine is overly broad and due to be denied with the concession by Bard

that it will not reference the number of depositions taken or the number of employees

produced for deposition. As for the number of documents produced and/or how many

were reviewed or relied upon by experts, the Court finds such inquiry to be appropriate



                                           13
for impeachment purposes, particularly if there is a contention that the experts’

testimony is based on cherry-picked documents.

       (10)   Any reference that Plaintiffs or Plaintiffs’ witnesses have been accused or
              found guilty of any alleged misconduct or crime

       Plaintiffs seek to exclude references to misconduct or crimes committed by their

witnesses. Bard argues that Plaintiffs’ motion lacks specificity and is impermissibly

broad. Doc. 266 at 31. The motion is denied as overly broad. Impeachment by

evidence of a criminal conviction is governed by Federal Rule of Evidence 609, and

all counsel are expected to be familiar with the limited admissibility of such evidence

as set forth in Rule 609.

       (11)   Any suggestion that Ms. Ocasio’s filter caught or stopped a clot or saved
              her life

       Plaintiffs concede that Ocasio developed clots in her lower legs in late 2011,

subsequent to her filter implant, but there is no evidence that the filter caught a clot or

stopped a clot. Thus, Plaintiffs seek to limit any testimony that Ocasio’s IVC filter

saved her life or caught a clot. Bard agrees to not argue that the G2X filter definitely

caught a blood clot or saved her life, but it wants to be able to present evidence that

she has a history of blood clots and in fact developed blood clots in 2011, while her

Bard IVC filter was implanted, that could have potentially led to fatal pulmonary

embolisms (“PEs”), and there is no evidence she suffered a PE. Doc. 266 at 32–33.

Bard submits that it is undisputed that Ocasio did not experience a PE while she had

her IVC filter implanted. As discussed at the hearing, the motion is granted in part

and denied in part. The motion is granted to the extent that no Bard witness may
                                            14
testify that the IVC filter definitely saved Ocasio’s life, definitely caught a blood clot,

or prevented a PE. The motion is denied to the extent that Bard may introduce

evidence and elicit testimony regarding Ocasio’s medical condition, including that

during the time she had the IVC filter, she developed blood clots and did not

experience a PE.

       (12)   Surveillance videos of Plaintiff Denise Ocasio and/or her minor child

       Plaintiffs seeks to exclude surveillance videos of Denise Ocasio, claiming that

the videos are cumulative of what she will testify to, including that she can walk, swim,

ride a bike, shop, and do housework. Further, Plaintiffs submit the videos should be

excluded because some show her minor child. In response, Bard claims that Ocasio

has put her physical abilities and limitations in issue and the videos showing her

jogging, stretching, doing push-ups, shopping, and climbing stairs directly contradict

her claims of limitation. Doc. 266 at 33–35. Regarding the videos of her son, Bard, at

the hearing, represented that it would not use videos showing the son. This is a

personal injury case, and, as such, Ocasio has placed her physical abilities and

limitations at issue. The Court will permit the videos with Bard’s concession that the

minor child will not be in the videos. Accordingly, Plaintiff’s motion related to

surveillance videos is denied.

       (13)   Facebook videos of Plaintiff Denise Ocasio

       Similarly, as to Plaintiffs’ claims that the Facebook posts and videos should be

excluded, the Court denies the motion. Ocasio has placed her physical ability and



                                            15
limitations in issue. And to the extent that the Facebook posts show Ocasio engaging

in activities that are inconsistent with her claimed limitations, the posts are relevant.

         (14)    Reference to the negligence or fault of non-parties including healthcare
                 providers

         Plaintiffs seek to exclude reference to the negligence of other healthcare

providers, specifically radiologist Dr. Picca. Bard agrees not to argue the negligence or

fault of unnamed non-parties or that Plaintiffs failed to sue all potentially at-fault

parties. However, Bard submits it should be entitled to refute Plaintiffs’ proof of

causation by pointing to evidence of Dr. Picca’s fault as a reasonable explanation for

Ocasio’s problems. The motion is granted to the extent that Bard is prohibited from

arguing the negligence or fault of unnamed parties or that Plaintiffs failed to sue all

potentially at-fault parties. The motion is otherwise denied, as the Court finds evidence

and testimony regarding Dr. Picca may be relevant to the issue of causation. 4

         (15)    The Surgeon General’s “Call to Action”

         Plaintiffs seek to exclude any reference to the Surgeon General’s “Call to

Action” because stories of untimely deaths due to PEs have no probative value and

serve to distract from the matters at issue. Plaintiffs argue it is a learned treatise and

inadmissible hearsay. Bard responds that the document is science-based and intended

to stimulate action nationwide to solve an urgent public health problem. Bard submits

the document is admissible under the public records exception to the hearsay rule and

is not being offered for the truth of the matter asserted, but rather as notice to the


4
    The Court makes no finding at this time whether Dr. Picca may be listed on the verdict form.
                                                16
medical community. Doc. 266 at 38–40. The Court agrees that the Surgeon General’s

Call to Action is a trustworthy public record that likely falls within an exception to the

hearsay rule. Further, the Court finds the Surgeon General’s “Call to Action” is

relevant to the availability of treatment options and the risk/benefit analysis. The

motion will be denied.

      Accordingly, it is hereby

      ORDERED:

      1.     Defendants’ Motion in Limine No. 1 to Exclude Testimony and Evidence

of Recovery Filter Migration Deaths (Doc. 249) is GRANTED in part and DENIED

in part.

      2.     Defendants’ Motion in Limine No. 2 to Exclude Testimony and Evidence

of Recovery Filter Marketing and Communications and other Purported “Bad Acts”

(Doc. 250) is GRANTED.

      3.     Defendants’ Motion in Limine No. 3 to Exclude Testimony and Evidence

of FDA Warning Letter (Doc. 247) is GRANTED in part, and as to topic 3, ruling is

DEFERRED.

      4.     Defendants’ Motion in Limine No. 4 to Exclude Evidence and References

to Other Lawsuits and Trials (Doc. 248) is GRANTED.

      5.     A ruling as to Defendants’ Motion in Limine No. 5 to Exclude Testimony

from Witnesses without Personal Knowledge (Doc. 251) is DEFERRED.




                                           17
      6.    Defendants’ Motion in Limine No. 6 to Exclude Certain Evidence

Regarding Expert Dr. Fred Rogers (Doc. 252) is GRANTED.

      7.    Defendants’ Motion in Limine No. 7 to Exclude Certain Evidence and

Testimony of Krishna Kandarpa, M.D. (Doc. 253) is GRANTED.

      8.    Defendants’ Motion in Limine No. 8 to Exclude Gross Amounts of

Medical Bills for Past Medical treatment that Exceeds the Amounts Actually Paid by

Medicaid (Doc. 254) is GRANTED.

      9.    A ruling as to Plaintiff’s Motion in Limine to Preclude References to the

Clearance of Bard IVC Filters by the FDA, Lack of Enforcement Action as Proof of

Safety and Efficacy, and Referring to the Bard IVC Filters as "Approved" by the FDA

(Doc. 255) is DEFERRED.

      10.   Plaintiffs’ Omnibus Motion in Limine (Doc. 256) is GRANTED in part,

DENIED in part, and DEFERRED in part as set forth above.

      DONE AND ORDERED in Tampa, Florida on July 5, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                        18
